Citation Nr: 1810723	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for cervical spine disability, rated as 10 percent disabling prior to September 19, 2016, and as 30 percent disabling since then.

2.  Entitlement to an increased disability evaluation for lumbosacral spine disability, rated as 10 percent disabling prior to February 27, 2016, and as 20 percent disabling since then.  

3.  Entitlement to an increased disability evaluation for right elbow lateral humeral epicondylitis, rated as 0 percent disabling prior to September 19, 2016, and as 20 percent disabling since then.  

4.  Entitlement to an increased disability evaluation for left elbow lateral humeral epicondylitis, rated as 0 percent disabling prior to September 19, 2016, and as 20 percent disabling since then.  

5.  Entitlement to an increased disability evaluation for right shoulder strain and tendinitis, which has been rated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for right knee strain and tendinitis with patellofemoral pain syndrome and patellar chondromalacia, which has been rated as 10 percent disabling.

7.  Entitlement to an increased disability evaluation for left knee strain and tendinitis, which has been rated as 10 percent disabling.

8.  Entitlement to an increased disability evaluation for right ankle sprain with tendinitis, which has been rated as 10 percent disabling.  

9.  Entitlement to a compensable rating for left groin strain to Muscle Group (MG) XV.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the case was later transferred to the VA RO in Waco, Texas.  In January 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  With the exception of the issue concerning an increased rating for lower back disability, there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issue regarding an increased rating for lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

VA examination reports dated in November 2011, February 2016, and September 2016 raise the issue of whether service connection is warranted for residuals of left knee meniscectomy and, if so, whether a rating is warranted under Diagnostic Code 5258 or 5259 of 38 C.F.R. § 4.71a.  The issue has not been adjudicated by the AOJ.  As such, the issue is referred for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1.  The evidence is in relative equipoise regarding whether, from August 23, 2011, the Veteran has had forward flexion in his cervical spine beyond 15 degrees.  

2.  The Veteran is right hand dominant. 

3.  Prior to September 19, 2016, the evidence indicated full and pain-free range of motion in the right forearm and elbow.  

4.  Since September 19, 2016, the evidence has not indicated right forearm flexion limited to 70 degrees, extension limited to 90 degrees, or any limitation of pronation or supination.  

5.  Prior to September 19, 2016, the evidence indicated full and pain-free range of motion in the left forearm and elbow.  

6.  Since September 19, 2016, the evidence has not indicated left forearm flexion limited to 55 degrees, extension limited to 100 degrees, or any limitation of pronation or supination.  

7.  The evidence is in relative equipoise regarding whether, from August 23, 2011, the Veteran has had flexion and abduction in his right arm beyond 90 degrees.  

8.  Throughout the appeal period, the evidence indicates right knee flexion beyond 30 degrees and extension beyond 15 degrees.  

9.  Throughout the appeal period, the evidence indicates left knee flexion beyond 30 degrees and extension beyond 15 degrees.  

10.  Throughout the appeal period, the evidence indicates mild to moderate disability from a right ankle disorder.

11.  Disability in MG XV has been slight throughout the appeal period.  


CONCLUSIONS OF LAW

1.  From August 23, 2011, the criteria for a 30 percent rating, for service-connected cervical spine disability, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5242-43 (2017).

2.  The criteria for a compensable rating for service-connected right elbow disability had not been met prior to September 19, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5206-07, 5213 (2017).

3.  The criteria for a rating in excess of 20 percent, for service-connected right elbow disability, have not been met since September 19, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5206-07, 5213 (2017).

4.  The criteria for a compensable rating for service-connected left elbow disability had not been met prior to September 19, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5206-07, 5213 (2017).

5.  The criteria for a rating in excess of 20 percent, for service-connected left elbow disability, have not been met since September 19, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5206-07, 5213 (2017).

6.  From August 23, 2011, the criteria for a 20 percent rating for service-connected right shoulder disability have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5201 (2017).

7.  The criteria for a rating in excess of 10 percent for service-connected right knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5257-59 (2017).

8.  The criteria for a rating in excess of 10 percent for service-connected left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5257-59 (2017).

9.  The criteria for a rating in excess of 10 percent for service-connected right ankle disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5271 (2017).

10. The criteria for a compensable rating for service-connected MG XV disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.73, Diagnostic Code 5315 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records and reports, have been obtained.  Moreover, the Veteran underwent adequate VA examination during the appeal period, the reports of which are adequate to address the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Claims for Increased Ratings

The Veteran claims increased ratings for neck, elbow, shoulder, knee, ankle, and groin disabilities.  In an unappealed January 2009 rating decision, the RO granted service connection for these disorders effective October 1, 2008, the month following the Veteran's retirement from the U.S. Navy.  On August 23, 2011, the Veteran filed a claim for increased rating for each of the disorders.  In the June 2012 rating decision on appeal, the RO denied the claims.  During the pendency of the appeal, the RO assigned higher ratings for neck and elbow disabilities.  The Veteran continues to seek higher disability ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, in the decision below, the Board will consider whether higher disability ratings have been warranted at any time from August 23, 2010, one year prior to the increased rating claims.  See 38 C.F.R. § 3.400(o) (2017).     

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence of record dated since August 2010 consists of VA treatment records, lay statements from the Veteran, and VA compensation examination reports dated in November 2011, February 2016, and September 2016.  

      Neck

The RO rated the neck disability as 10 percent disabling prior to September 19, 2016, and as 30 percent disabling since then.

Cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  VA should select whichever formula results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  

Under the General Rating Formula for Diseases and Injuries of the Spine, cervical spine disability may be rated as 10, 20, 30, 40, or 100 disabling.  As the neck disability has been rated as at least 10 percent disabling during the appeal period, the Board will address the criteria for a higher rating.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or for favorable ankylosis.  And 40 and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  When rating under this formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  

A rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Under this formula, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the November 2011, February 2016, and September 2016 VA reports indicate no severe guarding or muscle spasm, indicate normal muscle strength, no atrophy, no IVDS, no radiculopathy into the arms, no ankylosis, no arthritis, and no vertebral fracture.  However, the evidence is divided with regard to whether pain on motion limits forward flexion to 15 degrees or less.  

The November 2011 VA examiner noted complaints of "neck pain and stiffening associated with crepitus with range of motion of his neck.  Occasionally his pain will radiate into the right scapula area."  The examiner noted (from 0 degrees) forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 30 degrees, left lateral flexion to 40 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 45 degrees for a combined range of motion of 275 degrees.  However, the examiner noted objective pain at five degrees on flexion, extension, right lateral flexion, and left lateral rotation.  

Similarly the February 2016 VA examiner noted (from 0 degrees) forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right lateral rotation to 80 degrees, and left lateral rotation to 40 degrees for a combined range of motion of 260 degrees.  The examiner indicated in the report no functional loss from the cervical spine disorder.  But then the examiner clearly indicated in the report that neck pain caused functional loss.  The examiner also indicated that repetitive use testing significantly reduced motion on right lateral flexion, left lateral flexion, and left lateral rotation.  

The September 2016 VA examiner noted complaints of pain when turning the head to the left.  The examiner noted forward flexion to 15 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  The examiner noted pain on all motions.  The examiner noted functional loss, found that pain caused functional loss, and that it was "difficult for [the Veteran] to turn his head."  

A review of the VA treatment records dated until 2016 corroborates the examination findings inasmuch as the records note the Veteran's repeated complaints of neck pain.  Further, the Veteran has submitted lay statements into the record in which he describes significant neck pain.  

Thus, the evidence dated during the appeal period indicates that a 30 percent rating has been warranted for cervical spine disability under the General Rating Formula.  The Board cannot find that the evidence clearly demonstrates functional limitation of 15 degrees forward flexion or less in the cervical spine.  Nevertheless, neither can the Board find that the preponderance of the evidence indicates forward flexion beyond 15 degrees.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant a 30 percent rating throughout the appeal period.  Higher ratings are unwarranted, however, inasmuch as the evidence shows that the Veteran does not have ankylosis or IVDS.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-43.  

Lastly, VA treatment records dated between August 2010 and August 2011, in the year prior to the claims for increased ratings, indicate complaints of neck pain.  However, no evidence found in these records would support the assignment of an increased rating prior to the date of claim on August 23, 2011.  See 38 C.F.R. § 3.400(o).      



	Elbows

The Veteran's right and left elbow disabilities (lateral humeral epicondylitis) were rated as noncompensable until September 19, 2016, when the RO assigned 20 percent ratings.  

Elbow disorders are rated under DCs 5205-08, and 5213 of 38 C.F.R. § 4.71a.  Thereunder, disability ratings are authorized for ankylosis and limitation of motion.  The evidence dated during the appeal period demonstrates that the Veteran does not have ankylosis in either elbow.  As such, the Veteran's disability will be rated based on limitation of motion.  Under the rating schedule, normal forearm (elbow) extension and flexion is from 0 to 145 degrees, respectively.  Normal forearm pronation and supination is from 0 to 80 degrees and from 0 to 85 degrees, respectively.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5206 assigns ratings of 0, 10, 20, 20, 30, and 40 percent where forearm flexion of the minor arm is limited to 110, 100, 90, 70, 55, or 45 degrees, respectively.  For the major arm, ratings of 0, 10, 20, 30, 40, and 50 percent are warranted where forearm flexion is limited to 110, 100, 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 4.71a , Diagnostic Code 5206.  Diagnostic Code 5207 assigns ratings of 10, 10, 20, 20, 30, and 40 percent where forearm extension of the minor arm is limited to 45, 60, 75, 90, 100, and 110 degrees, respectively.  For the major arm, ratings of 10, 10, 20, 30, 40, and 50 percent are warranted for forearm extension of the minor arm limited to 45, 60, 75, 90, 100, and 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  The medical evidence of record demonstrates that the Veteran is right-hand dominant.  38 C.F.R. § 4.69. 

Under DC 5208, a 20 percent rating is warranted in either arm for both flexion limited to 100 degrees and extension limited to 45 degrees.  Under DC 5213, 10 percent ratings are warranted for either extremity with supination limited to 30 degrees or less.  Twenty percent ratings are warranted in either extremity with pronation lost beyond the last quarter of the arc, where the hand does not approach full pronation.  And where pronation is lost beyond the middle of the arc, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  Higher ratings are warranted under DC 5213 for bone fixation or fusion.  As this type of impairment is not present here, it will not be discussed further.   

The evidence dated throughout the appeal period indicates that a higher rating is not warranted for elbow disability.    

The November 2011 VA examiner noted complaints of elbow pain.  The examiner noted full pain-free flexion and extension in each elbow, and noted no limitation following repetitive use testing, and no functional loss.  The examiner noted localized tenderness on palpation, but found normal muscle strength, no ankylosis or flail joint, and no impairment on supination or pronation.  The February 2016 VA examiner found normal range of motion in the forearms and elbows of 145 degrees flexion and extension, and 80 and 85 degrees pronation and supination.  The examiner noted no limitations following repetitive use testing, moreover.  The examiner noted no pain on examination, but noted pain on weight bearing and localized tenderness.   Nevertheless, the examiner found full muscle strength, no atrophy, no ankylosis, and no flail joint.  The September 2016 VA examiner noted the Veteran's complaints of pain.  The examiner noted limited flexion/extension between 0 and 90 degrees, but noted full 80 degrees pronation and 85 degrees supination.  The examiner noted no additional limitations following repetitive use testing.  The examiner noted pain on flexion which caused functional loss.  The examiner found no localized pain, no pain with weight bearing, and no crepitus.  The examiner found full muscle strength, no atrophy, no ankylosis, and no flail joint.  
   
This evidence indicates that, prior to September 19, 2016, the Veteran had full and normal full range of motion in his forearms and elbows with full muscle strength.  None of the evidence indicates flexion limitation in either arm of 100 degrees or extension limited to 45 degrees in either arm.  Indeed the evidence during this period indicates the Veteran was able to accomplish 0 to 145 degrees flexion/extension and full supination and pronation of 85 and 80 degrees, respectively.  As such, a noncompensable rating was warranted for each elbow during this period.  See C.F.R. § 4.71a, DCs 5206-07, 5213.  

The September 19, 2016 VA report indicates increased disability.  Hence, the increases to 20 percent for each elbow disorder, effective the date of the examination.  A rating increase for either elbow is not warranted beyond the 20 percent rating.  The evidence does not indicate limitation of flexion of 45 or 55 degrees, or extension limited to 90 or 100 degrees.  Rather, as indicated earlier, the September 2016 examiner found extension to 0 degrees, and flexion of 90 degrees in each arm.  A higher rating under DC 5213 would be unwarranted, moreover, as the Veteran has been found to have full pronation and supination.    

Finally, DCs 5209 through 5212 address upper extremity disabilities such as flail joints, non union, or malunion of the radius and ulna.  These DCs were not applied because there is no evidence of record of these disabilities.   

In sum, the preponderance of the evidence indicates that the Veteran had noncompensable limitation prior to September 19, 2006.  Further, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent after that date.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  
 
	Right Shoulder

The right shoulder disability - strain and tendinitis - has been rated as 10 percent disabled throughout the appeal period.  

Disabilities of the shoulder are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  Under DC 5200 ankylosis is rated.  Under DCs 5202 and 5203, nonunion, malunion, or dislocation involving the humerus and clavicle or scapula are addressed.  As the evidence does not indicate ankylosis, nonunion, malunion, or dislocation, these DCs will not be addressed further.  

The RO has rated the Veteran's shoulder disability under DC 5201.  Under DC 5201, limitation of motion of the arm/shoulder is rated.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) of the arm, 0 to 180 degrees of shoulder abduction using the arm, and 90 degrees internal and external rotation of the shoulder and arm.  38 C.F.R. § 4.71a, Plate I.  As the shoulder disability has been rated as at least 10 percent disabled during the appeal period, the Board will address the criteria for a higher rating.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.  Again, the Veteran's right arm is his major upper extremity.      

Diagnostic Codes 5024 of 38 C.F.R. § 4.71a is also relevant here.  As with the knee and ankle disabilities addressed below, the RO rated the shoulder disability using the hyphenated DC 5201-5024.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  Under DC 5024, tenosynovitis is to be rated based on limitation of motion of the affected part (here, the shoulder under DC 5201).  See 38 C.F.R. § 4.71a, DC 5024.

In this matter, the evidence indicates that the Veteran's right arm motion is significantly limited beyond 90 degrees, or beyond shoulder level.  The November 2011 VA examiner noted 180 degrees flexion and abduction.  But the examiner noted evidence of pain and weakness at 90 degrees (shoulder level).  The examiner found no limitations after repetitive use testing.  The examiner noted localized tenderness on palpation, but found no evidence of guarding or of ankylosis.  The examiner noted full and normal muscle strength with no evidence of atrophy.  However, the examiner noted a positive Hawkins' Impingement Test, which indicates pain beyond 90 degrees (shoulder level) due to rotator cuff disorder.  

The February 2016 VA examiner noted full range of motion in the right arm of 180 degrees flexion and abduction, and 90 degrees internal and external rotation.  The examiner noted no pain on testing.  The examiner found that the Veteran was able to perform repetitive use testing and experienced no additional limitations or functional loss as the result.  The examiner noted full and normal muscle strength without atrophy, and noted no evidence of ankylosis.  But the examiner noted pain on weight bearing, and noted localized tenderness on palpation.  And, as with the November 2011 examiner, this examiner - despite finding pain-free range of motion in the shoulder - noted a positive Hawkins' Impingement Test, indicating disability at 90 degrees due to rotator cuff injury.  The examiner also noted a positive Empty Can Test, a positive External Rotation/ Infraspinatus Strength Test, and a positive Lift-off Subscapularis Test, each of which indicate disabling pain and/or weakness near shoulder level.  The examiner also specified that the Veteran had a right rotator cuff tear.  

The September 2016 VA examiner observed 130 degrees flexion, 140 degrees abduction, 90 degrees external rotation, and 40 degrees internal rotation.  The examiner indicated pain throughout all motions.  The examiner noted no additional limitations or functional loss following repetitive use testing, but found that pain significantly limited functional ability with repeated use over time.  The examiner noted full and normal muscle strength without atrophy or ankylosis.  Contrary to the other examiners, this examiner found no rotator cuff disorder.  Nevertheless, the examiner stated that the Veteran experienced limitation lifting items beyond 90 degrees (shoulder level).  

In sum, the examination findings throughout the appeal period are mixed with regard to whether the Veteran has functional loss due to pain at and beyond shoulder level.  Certain findings indicate pain-free motion well beyond 90 degrees, while others indicate significant disability at this level.  As such, the preponderance of the evidence does not indicate functional use at and beyond shoulder level.  A 20 percent rating is therefore warranted here under DC 5201.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The next-highest rating of 30 percent is not warranted, however, because the evidence clearly demonstrates full function in the right arm from the side to shoulder level.  In addition to reviewing the VA reports detailed above, the Board has reviewed VA treatment records.  These records note complaints of shoulder pain, but do not indicate motion limited below shoulder level.  Indeed, medical findings throughout the appeal period indicate problems beginning at 90 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5201.  

VA treatment records dated between August 2010 and August 2011, in the year prior to the claims for increased ratings, indicate complaints of right shoulder pain.  However, evidence found in these records do not support the assignment of an increased rating prior to the date of claim on August 23, 2011.  See 38 C.F.R. § 3.400(o).      

	Knees

The Veteran has been rated as 10 percent disabled in each knee throughout the appeal period.  

Knee disabilities are rated under DCs 5256 through 5263 of 38 C.F.R. § 4.71a.  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated semilunar cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses symptomatic residuals related to removal of semilunar cartilage.  Diagnostic Codes 5260 addresses limitation of motion on flexion while DC 5261 addresses limitation of motion on extension.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  And Diagnostic Code 5263 addresses genu recurvatum.  See 38 C.F.R. § 4.71a.  The Veteran is rated under DC 5024, which directs VA to rate knee disability based on limitation of motion.  Under DC 5260, the next-highest rating of 20 percent is warranted for flexion limited to 30 degrees while, under DC 5261, the next-highest rating of 20 percent is warranted for extension limited to 15 degrees.  See 38 C.F.R. § 4.71a.

The evidence dated throughout the appeal period indicates that a higher rating is not warranted for knee disability.    

The November 2011, February 2016, and September 2016 VA examination reports note the Veteran's complaints of pain on motion.  But the reports indicate, throughout the appeal period, flexion in each knee beyond 100 degrees and extension in each knee to 0 degrees.  The reports indicate no additional limitations following repetitive use testing.  These reports also indicate that the Veteran has had full and normal muscle strength in each leg without evidence of atrophy.  And the reports indicate no ankylosis, instability, or subluxation.  As such, the preponderance of the evidence indicates that ratings in excess of 10 percent have been unwarranted in each knee.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Nevertheless, as indicated in the Introduction section of this decision, the VA reports do note residuals of left knee meniscectomy to include effusion and locking.  The issue of whether this disorder should be service connected, and then rated under DCs 5258 or 5259, has been referred to the RO above.    

	Right Ankle

The Veteran's right ankle disability has been rated as 10 percent disabling throughout the appeal period.  

Ankle disabilities are rated under DC 5271 of 38 C.F.R. § 4.71a.  Under this provision, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating is warranted for marked limitation of motion.  The question before the Board is whether the Veteran has experienced marked limitation of motion at any time during the appeal period.  

Normal range of motion in the ankle is 45 degrees plantar flexion and 20 degrees dorsiflexion.  See 38 C.F.R. § 4.71a , Plate II.  The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.  

The evidence dated throughout the appeal period indicates mild impairment in the right ankle.  

The November 2011, February 2016, and September 2016 VA examination reports note the Veteran's complaints of pain on motion.  But the reports indicate, throughout the appeal period, substantial plantar flexion and dorsiflexion with minimal limitation.  The November 2011 report notes full range of motion without limitation, the February 2016 report notes substantial range of motion with dorsiflexion of 15 degrees and plantar flexion of 40 degrees, and the September 2016 report notes dorsiflexion of 10 degrees and plantar flexion of 40 degrees.  The reports indicate no additional limitations following repetitive use testing.  These reports also indicate that the Veteran has had full and normal muscle strength in his right lower leg.  The reports indicate no atrophy, ankylosis, or instability.  
Further, VA treatment records dated throughout the appeal period note complaints of right ankle disability, but do indicate specific range of motion measurements.  Nor do the records indicate "marked" ankle disability.  

Based on the foregoing, the preponderance of the evidence indicates that a rating in excess of 10 percent has been unwarranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

      Left Groin

Residuals of left calf strain have been rated as 0 percent disabling throughout the appeal period.   

The RO rated the Veteran's disability under DC 5315 of 38 C.F.R. § 4.73.  Diagnostic Code 5315 provides evaluations for disability of muscle group XV.  The function of this muscle group includes adduction of the hip; flexion of the hip; and flexion of the knee.  The location of this muscle group includes the mesial thigh group: (1) Adductor longus; (2) adductor brevis; (3) adductor magnus; and (4) gracilis.  A 0 percent rating is warranted for slight disability.  A 10 percent rating is warrantied for moderate disability.  A 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5315 (2017).

In assessing the severity of muscle disability, the cardinal signs and symptoms are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.73.  Under VA regulations, a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  See 38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  See 38 C.F.R. § 4.56 (d)(1)(iii).  Moderate disability of muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  It requires some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).

Evaluating residuals of a muscle injury entails reviewing the initial injury.  In this case, the Veteran's STRs indicate that the Veteran experienced a left groin strain during service.  With regard to current groin disability, the evidence does not approximate the criteria for a compensable rating under DC 5311 - i.e, the evidence indicates mild and slight disability throughout the appeal period.   

The November 2011 VA report notes no through and through injury, fascial damage, scar tissue, muscle hernia, or atrophy.  The examiner indicated that the disability did not affect muscle substance or function.  The examiner indicated that the Veteran did not experience any of the cardinal signs or symptoms of muscle injury.  The examiner noted full and normal strength in the area of the hip, without any evidence of atrophy.  The examiner found no functional impact of the disability.  The February 2016 VA report noted full and normal range of motion in the left hip area and found no limitations after repetitive use testing.  The examiner noted no complaints of pain.  The examiner noted no full and normal muscle strength and no atrophy.  The examiner noted no scars or fascial problem.  The September 2016 VA report stated that the Veteran's disorder was due to a strain and not to any penetrating injury.  The examiner noted no scar, fascial, or muscle substance issue, and found no impact on muscle function.  The examiner noted no cardinal signs or symptoms of impairment.  The examiner noted full and normal muscle strength without evidence of atrophy.  Further, the Veteran indicated to the examiner that he was not "currently having any issues.  Condition has become better."  The examiner closed the report stating that the disorder "has resolved" and that "[n]o impairment/disability was noted."      

Thus, the evidence dated during the appeal period indicates that a compensable rating has been unwarranted for left groin disability at any time.  As detailed in the medical findings by three VA examiners, the Veteran has only slight to mild impairment.  The objective evidence indicates little to no functional loss (disability).  Further, the evidence does not indicate the minimum compensable level of disability under DC 5315 - i.e., moderate disability as described in 38 C.F.R. § 4.56(d)(2).  The Veteran has not experienced muscle injury via a penetrating wound, and has not experienced any loss of deep fascia or muscle substance, impairment of muscle tonus or loss of power, or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).  Rather, despite his complaints of pain, the left groin and hip muscle area functions normally.  As such, a noncompensable rating has been warranted for this disability.  

In assessing relevant symptomatology in this matter, the Board has considered the Veteran's multiple statements of record attesting to pain on motion in his neck, elbows, right shoulder, knees, right ankle, and left groin.  The Veteran is competent to offer evidence regarding observable symptomatology such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of the degree of the Veteran's impairment, the medical evidence is more credible.  And this evidence preponderates against the notion that the Veteran experiences limitation that would warrant higher ratings here.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay evidence is not as credible as the far more probative objective record, and the findings by the neutral and informed November 2011, February 2016, and September 2016 VA examiners.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding the severity of his neck, elbows, right shoulder, knees, right ankle, and left groin disabilities.


ORDER

From August 23, 2011, entitlement to a 30 percent disability rating, for cervical spine disability, is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an increased rating for right elbow disability is denied.  

Entitlement to an increased rating for left elbow disability is denied.  

From August 23, 2011, entitlement to a 20 percent disability rating, for right shoulder disability, is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an increased rating for right knee strain and tendinitis, with patellofemoral pain syndrome and patellar chondromalacia, is denied.  

Entitlement to an increased rating for left knee strain and tendinitis is denied.  

Entitlement to an increased rating for right ankle disability is denied.  

Entitlement to an increased rating for left groin strain is denied.  


REMAND

The Board directed in its January 2016 remand that, following the requested development, the claims on appeal should be readjudicated.  In the November 2016 Supplemental Statement of the Case (SSOC), the AOJ readjudicated each of the claims except the increased rating claim for lower back disability.  This claim must be remanded, therefore.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

The increased rating claim for lower back disability should be readjudicated.  If any benefit sought remains denied, the Veteran and his representative should be provided with a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


